Title: To George Washington from Brigadier General James Mitchell Varnum, 6 May 1777
From: Varnum, James Mitchell
To: Washington, George



Sir
East Greenwch [R.I.] May 6th 1777.

On Monday last I wrote your Excellency, and inclosed the Returns of the Battalions: But, by a Mistake in making up the Maile, the Letter miscarried, wch induces me to inclose them with this Week’s Returns. I cannot vouch for the Certainty of these Returns as the Towns have inlisted Numbers, seperate from the Officers, whereof they have not given me any certain Information.
I find a very great Difficulty in equipping what Troops we have raised; Especially, in procuring Shoes, Stackings, & Hatts. The Party marching Tomorrow, about One Hundred & Fifty, have been detained several Days on that Acct, Fifty or sixty more will march in the Course of this Week, & another Detachment next. Last Sunday Week, marched a small Party, consisting of a Subaltern & seventeen.
The Reason why Articles of Cloathing are so difficult to be had, is that no kind of Attention is paid to the stated Prices, wch brings in Discredit the public Currency. The Enemy remain on Rhode Island. We daily expect a Visit from them. The sending away our own Troops, is very grating to many. This Occasions Delays &c. I have the Honor of being, your Excellency’s most obdt humble Servt

J. M. Varnum

